DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  In lines 10 and 14, respectively, applicant recites “vale” where it appears applicant intended “valve.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  	Claim 25 is considered vague and indefinite because it recites “a multi-unit building.” It is unclear if this refers to the multi-unit building recited in claim 1 or a different multi-unit building. For examination purposes, the claim will be considered to recite recites “[[a]]the multi-unit building.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	Claims 1, 3, 15 and 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wuxi (CN 202347010 U) in view of Schweiz (WO 2016/202904 A1). 
  	Per claim 1, Wuxi discloses a system comprising: an anaerobic digestion tank (marsh gas tank 9 (anaerobic digestion tank) includes bacteria for fermentation of organic substances to form methane; abstract; paragraphs [0007], [0011]; figure 1); a gas storage tank in fluid communication with the anaerobic digestion tank (a gas storage tank 14 is connected (fluid communication) to tank 9 (anaerobic digestion tank); abstract; paragraph [0011]; figure 1); a power generator in fluid communication with the gas storage tank (a power generator 15 is connected (fluid communication) to gas storage tank 14; abstract; paragraphs [0006], [0011]; figure 1); a power distribution system in communication with the power generator (a conductive wire conveys electrical power to LED lamps, as such the conductive wire meets the limitation of a power distribution system in communication with the power generator 15; abstract; paragraphs [0006], [0011]; figure 1); wherein the anaerobic digestion tank is configured to: receive biological waste from a sewer line of a multi-unit building (tank 9 (anaerobic digestion tank) receives organic rubbish and/or excrement (biological) wastes are 
  	Schweiz discloses an electronic control system in communication with the anaerobic digestion tank, the gas storage tank, power generator, and the power distribution system (a supervisory (electronic) control system is provided to control (communication with) an energy system comprising anaerobic digesters (tank), storage for fluids being processed including biogases produced by the digester (gas storage tank); Biofuel fired Combined Heat and Power (CHP) generators (power generator), and an electrical microgrid for supplying electrical power to electrically powered equipment (power distribution system); page 3, lines 1-11; page 4, lines 12-18; page 7, lines 4-13); store at least some of the electrical power in one or more batteries, and distribute at least some of the stored electrical power to one or more electrical devices ((at least some of the) electrical energy (power) that is produced is stored in a battery, the stored energy is subsequently provided to electrically powered equipment (electrical devices) via an electrical microgrid, as such at least some of the stored electrical power is distributed to one or more electrical devices as claimed; page 3, lines 1-11; page 5, lines 30-33); wherein the electronic control system is configured to control an operation of each of the anaerobic digestion tank, the gas storage tank, the power generator, and the power distribution system (the supervisory (electronic) control system is provided to control the processes within the energy system, although not 
   	Accordingly it would have been readily obvious for the skilled artisan to modify the system ow Wuxi such that it comprises providing an electronic control system in communication with the anaerobic digestion tank, the gas storage tank, power generator, and the power distribution system; store at least some of the electrical power in one or more batteries, and distribute at least some of the stored electrical power to one or more electrical devices; wherein the electronic control system is configured to control an operation of each of the anaerobic digestion tank, the gas storage tank, the power generator, and the power distribution system, in order to, for example, provide a means to optimize, monitor, and facilitate a control and protection functionality to carry out optimal operating strategies. 
  	Per claim 3, Wuxi further discloses wherein the combustible gas comprises methane (the (combustible) gas is methane; abstract; paragraphs [0007], [0011]).
  	Per claim 15, Wuxi does not disclose wherein the power distribution system is further configured to: receive external electrical power from a power source external to the multi-unit building; determine an amount of electrical power stored by the one or more batteries; and upon determining that the amount of electrical power stored by the 
 	Schweiz discloses wherein the power distribution system is further configured to: receive external electrical power from a power source external to the system (an electrical microgrid (power distribution system) is connectable to a main (external) electrical grid, as such the power distribution system is configured to receive external electrical power from a power source external to the system; page 3, lines 1-11); determine an amount of electrical power stored by the one or more batteries (the system manages the storage of energy (electrical power) such as energy stored in a battery, although not explicitly disclosed it would have been obvious to determine the amount of power stored in the battery as part of managing the system; page 3, lines 1-11; page 5, lines 30-33); and upon determining that the amount of electrical power stored by the one or more batteries is less than a threshold amount of electrical power, distributing at least some of the received external electrical power to one or more electrical devices in the system (an electricity demand (threshold amount of electrical power) is determined and compared to the electrical energy available (amount of electrical power stored by the battery), when the available amount is less than the amount demanded (threshold amount), additional electricity (electrical power) may be obtained (received and distributed) from the main (external) electrical grid in order to power equipment (electrical devices) in the system; page 3, lines 1-20; page 5, lines 15-18) in order to, for example, meet electrical demands required by electrical devices within the system. 

  	Per claim 17, Wuxi does not disclose wherein the electronic control system is configured to: receive an input from a user specifying the threshold amount of electrical power, and operate the power distribution system to distribute at least some of the received external electrical power to the one or more electrical devices in the multi-unit building when the amount of electrical power stored by the one or more batteries is less than the threshold amount of electrical power. 
  	Schweiz discloses wherein the electronic control system is configured to: receive an input from a user specifying the threshold amount of electrical power (a supervisory (electronic) control system allows a user to input (specify) an electrical demand load (threshold amount of electrical power); page 3, lines 12 -20; page 4, lines 19-26; page 7, lines 4-22), and operate the power distribution system to distribute at least some of the received external electrical power to the one or more electrical devices in the 
  	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wuxi wherein the electronic control system is configured to: receive an input from a user specifying the threshold amount of electrical power, and operate the power distribution system to distribute at least some of the received external electrical power to the one or more electrical devices in the system when the amount of electrical power stored by the one or more batteries is less than the threshold amount of electrical power including wherein the system comprises a multi-unit building, in order to, for example, meet electrical demands required by electrical devices within the system.
  	Per claim 18, Wuxi does not disclose wherein the power distribution system is further configured to: receive external electrical power from a power source external to the multi-unit building; determine, for each unit of the multi-unit building, a respective 
   	Schweiz discloses wherein the power distribution system is further configured to: receive external electrical power from a power source external to the system (an electrical microgrid (power distribution system) is connectable to a main (external) electrical grid, as such the power distribution system is configured to receive external electrical power from a power source external to the system; page 3, lines 1-11); determine, for each electrical device, a respective amount of electrical power consumed by the device over a period of time (the electricity demand (respective amount of electrical power consumed) is determined for individual equipment (each electrical device) over a time to complete a task (period of time); page 3, lines 12-20); and upon determining that the amount of electrical power consumed by a particular device over the period of time exceeds a threshold amount of electrical power, distributing at least some of the received external electrical power to one or more electrical devices (the electricity demand (amount of electrical power consumed by the device) of a time period (period of time) is determined and compared to the electrical energy available (threshold amount of electrical power), when the available amount is less than the amount demanded, additional electricity (electrical power) may be obtained (received) from the main (external) electrical grid and supplied (operated to distribute) via the microgrid (distribution system) in order to power equipment (electrical 
  	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wuxi wherein the power distribution system is further configured to: receive external electrical power from a power source external to the system; determine, for each electrical device, a respective amount of electrical power consumed by the device over a period of time; and upon determining that the amount of electrical power consumed by a particular device over the period of time exceeds a threshold amount of electrical power, distributing at least some of the received external electrical power to one or more electrical devices including wherein the system comprises a multi-unit building and determining the amount of electrical power consumed comprises determining the amount of electrical power for each unit of the multi-unit building, in order to, for example, meet electrical demands required by electrical devices within the system.
 	Per claim 19, Wuxi does not disclose wherein the electronic control system is configured to: receive an input from a user specifying the threshold amount of electrical power, and operate the power distribution system to distribute at least some of the received external electrical power to one or more electrical devices in a particular unit when the amount of electrical power consumed by that unit over the period of time exceeds the threshold amount of electrical power. 
  	Schweiz discloses wherein the electronic control system is configured to: receive an input from a user specifying the threshold amount of electrical power (a supervisory 
  	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wuxi wherein the electronic control system is configured to: receive an input from a user specifying the threshold amount of electrical power, and operate the power distribution system to distribute at least some of the received external electrical power to one or more electrical devices in the system when the amount of electrical power consumed by the device over the period of time exceeds the threshold amount of electrical power including wherein the system comprises building units, in order to, for example, meet electrical demands required by electrical devices within the system.

  	Schweiz discloses the system comprising a photovoltaic power generator including one or more photovoltaic modules (a photovoltaic (power) generator is provided, although not explicitly disclosed the generator would include at least one photovoltaic module; page 5, lines 30-33), wherein the photovoltaic power generator is configured to generate additional electrical power using light energy incident upon the one or more photovoltaic modules (a photovoltaic (power) generator provides (additional) electric power using solar (light energy), although not explicitly disclosed it would have been obvious to generate the power by providing light energy incident upon photovoltaic modules as claimed; page 4, lines 27-33; page 5, lines 30-33), and wherein the power distribution system is further configured to: receive the additional electrical power from the photovoltaic power generator, store at least some of the additional electrical power in the one or more batteries (the microgrid (power distribution system) is connected to the photovoltaic (power) generator, as such additional electrical energy (power) is received, the (additional) electrical energy (power) is stored in a battery; page 5, lines 30-33); and distribute at least some of the stored additional electrical power to 
  	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wuxi wherein the system comprises a photovoltaic power generator including one or more photovoltaic modules, wherein the photovoltaic power generator is configured to generate additional electrical power using light energy incident upon the one or more photovoltaic modules, and wherein the power distribution system is further configured to: receive the additional electrical power from the photovoltaic power generator, store at least some of the additional electrical power in the one or more batteries; and distribute at least some of the stored additional electrical power to one or more electrical devices in the system, including wherein the system comprises a multi-unit building, in order to meet electrical demands required by electrical devices within the system while providing improved availability and lower cost of electricity.
  	Per claim 21, Wuxi does not disclose the system comprising an environmental regulation system configured to distribute at least some of the heat generated by the power generator to one more units of the multi-unit building. 
  	Schweiz discloses the system comprising an environmental regulation system configured to distribute at least some of the heat generated by the power generator to 
  	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wuxi wherein the system comprises an environmental regulation system configured to distribute at least some of the heat generated by the power generator to the building including wherein heat is distributed to one more units of the building, in order to, for example, provide hot water for a residential building.
  	Per claim 22, Wuxi does not disclose the system comprising a water distribution system configured to: receive at least some of the heat generated by the power generator, heat water using the received heat, and distribute the heated water to one or more units of the multi-unit building. 
  	Schweiz discloses a water distribution system configured to: receive at least some of the heat generated by the power generator (water receives heating power (heat) generated by the CHP (power generator) to provide hot water to heat residential buildings, the heated water would meet the limitation of a water distribution system; page 6, lines 11-15), heat water using the received heat, and distribute the heated water to the building (the heating power (received heat) heats the water which is provided 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wuxi wherein the system comprises a water distribution system configured to: receive at least some of the heat generated by the power generator, heat water using the received heat, and distribute the heated water to a building including wherein heat is distributed to one more units of a multi-unit building, in order to, for example, provide hot water for a residential building.
Per claim 23, Wuxi does not disclose wherein the anaerobic digestion tank comprises a heating element configured to apply heat to the anaerobic digestion tank, and wherein the electronic control system is in communication with the heating element and configured to regulate a temperature of the anaerobic digestion tank using the heating element. 
Schweiz discloses the anaerobic digestion tank comprises a heating element configured to apply heat to the anaerobic digestion tank (an anaerobic digestion plant (tank) comprises a heating circuit (element configured to apply heat) configured to maintain the anaerobic digestion plant (tank) at a desired process temperature; page 4, lines 12-18), and wherein the electronic control system is in communication with the heating element and configured to regulate a temperature of the anaerobic digestion tank using the heating element (the heating circuit (element) maintains (regulates) the temperature of the anaerobic digestion plant (tank), although not explicitly disclosed it would have been obvious to utilize the supervisory (electronic) control system in 
  	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wuxi wherein the anaerobic digestion tank comprises a heating element configured to apply heat to the anaerobic digestion tank, and wherein the electronic control system is in communication with the heating element and configured to regulate a temperature of the anaerobic digestion tank using the heating element in order to, for example, maintain the digester at an optimal operation temperature.
  	Per claim 24, Wuxi further discloses wherein the anaerobic digestion tank comprises an inlet valve (the (anaerobic digestion) tank 9 comprises an input pipe 10, although not explicitly disclosed the input pipe would be expected to have a valve means to prevent compounds from inadvertently escaping the tank 9; abstract; paragraph [0011], figure 1), and wherein the anaerobic digestion tank is configured to receive a digestion accelerating agent through the inlet valve (the (anaerobic digestion) tank 9 receives high efficiency bacteria (digestion accelerating) agents through the input pipe 10 (inlet valve); abstract; paragraph [0011], figure 1).
  	As per claim 25, Wuxi further discloses wherein the anaerobic digestion tank is further configured to: receive additional biological waste from a garbage conduit of a multi-unit building (the (anaerobic digestion) tank 9 receives organic garbage (biological waste) from pipe 3 (garbage conduit) in the (multi-unit) building; abstract; claim 
  	Per claim 26, Wuxi discloses a method comprising: receiving, in an anaerobic digestion tank, biological waste from a sewer line of a multi-unit building (a marsh gas tank 9 (anaerobic digestion tank) including bacteria for fermentation of organic substances to form methane is provided, the tank 9 receives organic rubbish and/or excrement (biological) wastes from pipes 3, 8 (sewer lines) in a residential (multi-unit) building; abstract; paragraphs [0006], [0011]; figure 1); allowing the received biological waste to be digested in the anaerobic digestion tank to produce a combustible gas (the (received biological) wastes are decomposed (digested) in the tank 9 (anaerobic digestion tank) to produce methane gas, the methane would meet the limitation of a combustible gas as claimed; abstract; paragraphs [0007], [0011]; figure 1); directing the combustible gas from the anaerobic digestion tank to a gas storage tank (the methane (combustible gas) is conveyed (directed) from the tank 9 (anaerobic digestion tank) to a gas storage tank 14; abstract; paragraph [0011]; figure 1); directing the combustible gas from the gas storage tank to a power generator (the methane (combustible gas) is conveyed (directed) from the gas storage tank 14 to the power generator 15; abstract; paragraph [0011]; figure 1); combusting the combustible gas using the power generator to produce at least one of electrical power (the methane (combustible gas) is processed to generate (produce) current (electrical power), although not explicitly disclosed the methane would be processed by combusting as 
  	Schweiz discloses storing, by the power distribution system, at least some of the electrical power in one or more batteries ((at least some of the) electrical energy (power) that is produced is stored in a battery, although not explicitly disclosed the power would be conveyed to the batteries via an electrical microgrid (power distribution system), as such the power is stored by the power distribution system as claimed; page 3, lines 1-11; page 5, lines 30-33); and distributing, by the power distribution system, at least some of the stored electrical power to one or more electrical devices (the stored energy (electrical power) is subsequently provided to electrically powered equipment (electrical devices) via an electrical microgrid (power distribution system), as such the power is distributed by the power distribution system as claimed; page 3, lines 1-11; page 5, lines 30-33) in order to, for example, meet an electrical demand which will be expected to be required by electrical devices. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Wuxi to store, by the power distribution .
 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wuxi (‘010) in view of Schweiz (‘904) as applied to above, and further in view of Hoffman et al. (US 2014/0209479).
  	Per claim 2, Wuxi does not disclose wherein the system is disposed within the multi-unit building. 
  	Hoffmann discloses wherein the system is disposed within a building (a self-contained facility (building) for treating wastewater wherein the components are provided within the facility (building); figures 1A-1B; paragraph [0013]) in order to, for example, provide a self-contained system capable of treating waste from a building which is disconnected from conventional central sewage treatment systems. 
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wuxi wherein the system is disposed within a building including wherein the building is a multi-unit building, in order to, for example, provide a self-contained system capable of treating waste from a building which is disconnected from conventional central sewage treatment systems (Hoffmann, paragraphs [0013], [0130]).
5 is rejected under 35 U.S.C. 103 as being unpatentable over Wuxi (‘010) in view of Schweiz (‘904) as applied to above, and further in view of Ripley (US 2010/0206807).
  	Per claim 5, Wuxi further discloses wherein the sewer line of the multi-unit building is a conduit in the multi-building configured to receive the biological waste from at least one toilet in the building (pipe 8 (sewer line) in the residential (multi-unit) building is a pipe (conduit) which discharges (receives) excrement (biological waste) from toilets 7 in the building; abstract; paragraph [0011]; figure 1), and wherein the anaerobic digestion tank is configured to receive biological waste from the sewer line through a conduit extending between the sewer line and the anaerobic digestion tank (tank 9 (anaerobic digestion tank) receives the excrement (biological waste) from pipe 8, as depicted in the figure the pipe (conduit) extends from portions connected to the toilet (sewer line) and the tank 9 (anaerobic digestion tank); abstract; paragraph [0011], figure 1). Wuxi does not disclose the sewer line is a preexisting conduit and the tank receives waste through a relay conduit extending between.the sewer line and anaerobic digestion tank. 
  	Ripley discloses a sewer line is a preexisting conduit and the tank receives waste through a relay conduit extending between the sewer line and anaerobic digestion tank (wastewater such as from toilets are piped to lines 16 which connect to anaerobic digesting interceptor tanks 18, although not explicitly disclosed the piping from the toilet of a residential building would meet the limitation of a sewer line, since the piping within the building would not be replaced to install the system disclosed it would meet the 
  	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wuxi to provide a sewer line which is a preexisting conduit and the tank receives waste through a relay conduit extending between the sewer line and anaerobic digestion tank in order to, for example, provide an improved residential waste treatment system capable of collecting organic wastes from multiple units to produce biogas and generate electricity (Ripley, figure 2; paragraph [0027]).
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wuxi (‘010) in view of Schweiz (‘904) as applied to above, and further in view of Berkman (US 6,106,716).
  	Per claim 6, Wuxi does not disclose wherein the biological waste comprises a solid portion and a liquid portion, and wherein anaerobic digestion tank comprises a first outlet valve configured to: separate at least some of the liquid portion from the solid portion, and direct at least some of the liquid portion to a first waste conduit for removal from the multi-unit building. 

 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wuxi wherein the biological waste comprises a solid portion and a liquid portion, and wherein anaerobic digestion tank comprises a first outlet valve configured to: separate at least some of the liquid portion from the solid portion, and direct at least some of the liquid portion to a first waste conduit for removal from the building including wherein the building is a multi-unit building, in order to, for example, purify water before removing it from the treatment system.
s 8-9, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wuxi (‘010) in view of Schweiz (‘904) as applied to above, and further in view of Ainsworth (US 2002/0079266).
  	Per claim 8, Wuxi does not disclose wherein the anaerobic digestion tank comprises a mass sensor configured to determine a mass of the biological waste contained within the anaerobic digestion tank, and wherein the system further comprises a transmitter configured to transmit a notification message to a remote device when the mass of the biological waste contained within the anaerobic digestion tank exceeds a threshold mass. 
 	Ainsworth discloses an anaerobic digestion tank comprises a mass sensor configured to determine a mass of the biological waste contained within the anaerobic digestion tank (an anaerobic digester (tank) receives a cellulose-containing solution (biological waste), the conditions within the digester can be controlled including the solids content of the solution, since the solids content is based on the solution weight, the system would necessarily comprise a means to determine the weight (mass sensor) of the (biological waste) solution; paragraphs [0012], [0052]-[0053]), and wherein the system further comprises a transmitter configured to transmit a notification message to a remote device when the mass of the biological waste contained within the anaerobic digestion tank exceeds a threshold mass (the fluid levels (mass of biological waste) within the anaerobic digester (tank) reaction vessel is monitored and a controller (remote device) may increase or decrease the level to maintain a desired level, although not explicitly disclosed the monitoring sensor would meet the limitation of 
  	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wuxi wherein the anaerobic digestion tank comprises a mass sensor configured to determine a mass of the biological waste contained within the anaerobic digestion tank, and wherein the system further comprises a transmitter configured to transmit a notification message to a remote device when the mass of the biological waste contained within the anaerobic digestion tank exceeds a threshold mass, as taught by Ainsworth, in order to, for example, maintain a desired amount of waste in the digestion tank in order to provide a desired overall residence time in the digester (Ainsworth, paragraphs [0059], [0075]).
  	Per claim 9, Wuxi does not disclose wherein the anaerobic digestion tank comprises a first pressure sensor configured to determine a first pressure within the anaerobic digestion tank; and wherein the system further comprises a first pump configured to direct the combustible gas from the anaerobic digestion tank to the gas storage tank when the first pressure exceeds a first threshold pressure in order to, for example, maintain a desired pressure within the digestion tank to produce a high purity gas. 

  	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wuxi wherein the anaerobic digestion tank comprises a first pressure sensor configured to determine a first pressure within the anaerobic digestion tank; and wherein the system further comprises a first pump configured to direct the combustible gas from the anaerobic digestion tank to the gas storage tank when the first pressure exceeds a first threshold pressure, as taught by Ainsworth, in order to, for example, maintain a desired pressure within the digestion tank to produce a high purity gas.  
  	Per claim 11, Wuxi does not disclose wherein the electronic control system is configured to: receive a first input from a user specifying the first threshold pressure, 
 	Ainsworth discloses wherein the electronic control system is configured to: receive a first input from a user specifying the first threshold pressure (a controller (electronic control system) controls an anaerobic digester pressure, the digester pressure can be selected based on desired products, although not explicitly disclosed the operating pressure would be selected by (a first input received from) a user specifying the operating pressures including a first threshold pressure as claimed; paragraphs [0056], [0071]); and operate the first pump to direct the combustible gas from the anaerobic digestion tank to the gas storage tank when the first pressure exceeds a first threshold pressure (the system monitors the pressure in the digester (first pressure) and exhausts gas when the pressure exceeds a desired operating pressure (first threshold pressure), the produced gas such as methane (combustible gas) is passed from the anaerobic digester (tank) to a gas storage vessel (tank), the produced (combustible) gas is conveyed using (operating) a pressurizer such as a (first) pump; paragraphs [0071], [0085]) in order to, for example, maintain a desired pressure within the digestion tank to produce a desired product such as a high purity methane gas. 
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wuxi wherein the electronic control system is configured to: receive a first input from a user specifying the first threshold pressure, and operate the first pump to direct the combustible gas from the anaerobic digestion 
  	Per claim 14, Wuxi does not disclose wherein the system further comprises a moisture filter configured to remove moisture from the combustible gas as the combustible gas is directed from the anaerobic digestion tank to the gas storage tank. 
  	Ainsworth discloses wherein the system further comprises a moisture filter configured to remove moisture from the combustible gas as the combustible gas is directed from the anaerobic digestion tank to the gas storage tank (the methane (combustible) gas is passed (directed) from the anaerobic digester (tank) and passed through a dehydrator (moisture filter configured to remove moisture) as the (combustible) gas is directed to the gas storage vessel (tank); paragraphs [0071], [0085]) in order to, for example, produce a high purity methane gas. 
  	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wuxi wherein the system further comprises a moisture filter configured to remove moisture from the combustible gas as the combustible gas is directed tram the anaerobic digestion tank to the gas storage tank in order to, for example, produce a high purity methane gas.






Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
04/21/21